DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-5, 8, 9, 11 and 12 are pending and have been examined below.

Response to Arguments
Applicant's amendment with respect to the claim objection has been considered and is persuasive. The objection is withdrawn.

Applicant's comments with respect to the rejections under 35 USC 112b have been considered. Applicant has simply stated that the rejection is traversed without any further explanation. The canceling of claims 7 and 10 renders the corresponding rejections moot. Further, the amendments to the claims appear to at least partially address the rejections; the third part of the 112b rejection, starting with the last paragraph of page 4 of the non-final Office Action, appears to be ameliorated via the amendment, however the remaining 112b rejections still hold and don't appear to be addressed. See below for details.

Applicant's amendments and comments with respect to the rejections under 35 USC 102 and 103 have been considered. Applicant has stated that the prior art rejections are traversed, and has recited the newly added subject matter to independent claims 1 and 9, but has not given any further explanation or arguments as to how the current claims differ from the prior art. Nevertheless, the arguments are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 11 and 12 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or phrases), one of ordinary skill in the art would not be able to determine the metes and bounds of the claims, thus rendering the claimed invention vague and indefinite.

Claim 9
The phrase in the limitation “warning, by the controller, the driver of a vehicle slip” implies that the controller itself would warn the driver of a vehicle slip. However, a normal controller alone would not be capable of warning the driver of slippage. Although paragraphs 0019 and 0039 (“a warning message may be displayed, by the controller, on an instrument panel to warn the driver of the vehicle slip”), and originally filed Claim 8 attempt to elaborate on this warning of a vehicle slip by stating that it is actually displaying a warning phrase on an instrument panel of a driver’s seat or providing a warning sound, it is not clear in the specification whether whatever may be generating the warning sound, or the instrument panel including some sort of unclaimed display, are actually used in conjunction with the controller (in other words, it is not clear as to why the claim limitations state that this warning is “by the controller”, because it appears that this is impossible). For purposes of compact prosecution, Examiner interprets the “warning, by the controller, the driver of a vehicle slip” to instead mean “by an output signal from the controller that is sent to a display on an instrument panel associated with the driver’s seat.” Appropriate correction is required (and no new matter may be added).
	Additionally, claim 9 recites the limitation "operating a parking pedal or a parking lever again, by the driver", however, this claim already includes an earlier limitation that says “operating, by a driver, a parking pedal or a parking lever”. As such, it is unclear as to whether or not Applicant is referring to, in the second limitation, a different parking pedal or parking lever from the earlier one (which if this is the case, these need to be clearly differentiated from each other, for example, by saying “a first parking pedal or a first parking lever” and “a second parking pedal or a second parking lever”), or if they are meant to be referring to the same parking pedal or parking lever (which if this is the case, then the second limitation should read “the parking pedal or the parking lever” instead of “a parking pedal or a parking lever”). For purposes of compact prosecution, Examiner interprets these limitations as if the same parking pedal/lever is operated upon (i.e. the second limitation should read “the parking pedal or the parking lever” instead of “a parking pedal or a parking lever”). Appropriate correction is required (and no new matter may be added).
	Additionally, Applicant's amendments to claim 9 now include "operating, by the driver, the parking pedal or the parking lever mounted on the vehicle again". Based on the flow of the claims, it appears that this new limitation is intended to replace the limitation "operating a parking pedal or a parking level again, by the driver", however it is not clear. Applicant is requested to carefully review all instances of the driver operating a/the parking pedal or a/the parking lever for clarity.
	Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 USC 103 as being unpatentable over US20180065629 ("Wolff") in view of US20180148022 ("Misumi").

Claim 1
Wolff discloses a method of warning sufficiency of a parking braking force (abstract) comprising:
confirming, by a controller, whether a parking pedal or a parking level mounted on a vehicle is operated (0049 depressing a brake pedal within an operator cab)
confirming, by the controller, a brake state of the vehicle (0100, 0104, 0105, claim 2);
measuring, by the controller, a slope of a place where the vehicle is located (0054 sensors…global positioning system receiver…estimated grade can be determined from input provided by an operator or by reference to a database containing grades of the route at different locations);
calculating, by the controller, an actual parking braking force of the vehicle and a required parking braking force of the vehicle based on information of the vehicle and the slope (0105 drive system control unit 1116 is configured to utilize system parameters to calculate the force needed to hold the vehicle 10 on the given inclined grade. The drive system control unit 1116 then determines when to request the friction brakes be released or more friction braking effort be added in dependence upon this determined force, 0108 The drive system control unit 1116 may be further configured to calculate the force needed to bring the vehicle to a stop in the first place, and to simultaneously communicate with the friction braking control unit 1227 to request an amount (and rate) of friction brake application to stop and then hold the vehicle the inclined grade); and
determining, by the controller, whether the actual parking braking force is smaller than the required parking braking force (0105 drive system control unit 1116 is configured to utilize system parameters to calculate the force needed to hold the vehicle 10 on the given inclined grade. The drive system control unit 1116 then determines when to request the friction brakes be released or more friction braking effort be added in dependence upon this determined force, 0108 The drive system control unit 1116 may be further configured to calculate the force needed to bring the vehicle to a stop in the first place, and to simultaneously communicate with the friction braking control unit 1227 to request an amount (and rate) of friction brake application to stop and then hold the vehicle the inclined grade).
Wolff fails to explicitly disclose wherein when the actual parking braking force or a recalculated actual parking braking force is smaller than the required parking braking force, an output signal is generated from the controller to warn the driver of a vehicle slip, wherein after warning the driver, the method further comprises: operating, by the driver, the parking pedal or the parking lever mounted on the vehicle again; recalculating, by the controller, the actual parking braking force; and  determining again, by the controller, whether the recalculated actual parking braking force is smaller than the required parking braking force to warn the driver of the vehicle slip again. However, Wolff does disclose determining, by the controller, whether the actual parking braking force is smaller than the required parking braking force and warning the operator of potential slipping of the vehicle (0083 system may also be configured to output an audible or visual warning to an operator to let the operator now that the anti-rollback control described herein will not function. This provides an operator with an alert that the drive system will not be able to apply the brakes and that manual action is necessary to prevent a rollback condition. This safeguard ensures that an operator is paying attention and alerts an operator that the automatic, anti-rollback features are disabled., 0105, 0108). Furthermore, Misumi teaches:
wherein when the actual parking braking force or a recalculated actual parking braking force is smaller than the required parking braking force, an output signal is generated from the controller, to warn the driver of a vehicle slip (0067 the electric brake control apparatus 22 determines, based on a signal of the load sensor 56, whether or not the current clamping force F.sub.c has become equal to or larger than the lower-limit clamping force A. If the current clamping force F.sub.c has become equal to or larger than the lower-limit clamping force A, the electric brake control apparatus 22 proceeds to S43. If the current clamping force F.sub.c is smaller than the lower-limit clamping force A, the electric brake control apparatus 22 proceeds to S41, issues a warning indicating that the braking force is insufficient), wherein after warning the driver, the method further comprises:
operating, by the driver, the parking pedal or the parking lever mounted on the vehicle again (0067, 0069),
recalculating, by the controller, the actual parking braking force (0067), and
determining again, by the controller, whether the recalculated actual parking braking force is smaller than the required parking braking force to warn the driver of the vehicle slip again (0067 the electric brake control apparatus 22 determines, based on a signal of the load sensor 56, whether or not the current clamping force F.sub.c has become equal to or larger than the lower-limit clamping force A. If the current clamping force F.sub.c has become equal to or larger than the lower-limit clamping force A, the electric brake control apparatus 22 proceeds to S43. If the current clamping force F.sub.c is smaller than the lower-limit clamping force A, the electric brake control apparatus 22 proceeds to S41, issues a warning indicating that the braking force is insufficient). 
Wolff and Misumi both disclose systems of parking brake control systems that warn a driver of potential vehicle slip in which the brake not function as expected. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wolff to include the teaching of Misumi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Wolff and Misumi would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein when the actual parking braking force or a recalculated actual parking braking force is smaller than the required parking braking force, an output signal is generated from the controller to warn the driver of a vehicle slip, wherein after warning the driver, the method further comprises: operating, by the driver, the parking pedal or the parking lever mounted on the vehicle again; recalculating, by the controller, the actual parking braking force; and  determining again, by the controller, whether the recalculated actual parking braking force is smaller than the required parking braking force to warn the driver of the vehicle slip again.

Claim 3
Wolff discloses wherein measuring the slope comprises: calculating the slope based on a signal generated by an acceleration sensor mounted on the vehicle (0054 estimated grade can be determined from input provided by an operator or by reference to a database containing grades of the route at different locations. Optionally, one or more of the sensors 300 can include an inclinometer, accelerometer, or the like, that can output data indicative of the grade or estimated grade of a route).

Claim 5
Wolff discloses wherein calculating the required parking braking force comprises: calculating the required parking braking force based on the vehicle weight and slope (0108 braking force required, 0105 information on vehicle mass (e.g., determined from a weighing station, or from on-board, physics-based calculations from sensor data relating to vehicle acceleration under known conditions), other vehicle/system parameters (e.g., vehicle wheel radius), etc., 0054 slope or grade).

Claims 2, 4 and 8 are rejected under 35 USC 103 as being unpatentable over Wolff in view of Misumi, in further view of US20170267220 ("Serra").

Claim 2
Wolff discloses wherein confirming, by the controller, the brake state of the vehicle comprises: 
measuring, by the controller, a degree of manipulation of the parking pedal or the parking lever as a stroke sensing value (0104 a degree or rate of braking or acceleration that is responsive and proportional to a degree of change in position of a brake pedal or accelerator pedal), 
wherein a pressurizing force by which the brake pad presses the brake disc is calculated, by the controller, based on the stroke sensing value (0100, 0105 brake force).
Wolff fails to disclose measuring or estimating, by the controller, a temperature of a brake disk mounted on the vehicle; and determining, by the controller, a friction coefficient of a brake pad mounted on the vehicle based on the temperature of the brake disk. However, Wolff does disclose measuring, by the controller, a degree of manipulation of the parking pedal or the parking lever as a stroke sensing value (0104). Furthermore, Serra teaches   
measuring or estimating, by the controller, a temperature of a brake disk mounted on the vehicle (0084 pad data generated based on the braking conditions sensed by the sensorized brake pads 7 is received by the control unit 2 and is used to determine the braking torque limit Tim. The pad data may include information regarding shear force, normal force, temperature, or other information that is sensed by the sensors 12, 13 of the sensorized brake pad 7 during a braking application); and 
determining, by the controller, a friction coefficient of a brake pad mounted on the vehicle based on the temperature of the brake disk (0085 In block 44, the control unit 2 determines the coefficient of friction (tim) based on the braking torque limit Tim).
Wolff and Serra both disclose brake control systems for vehicles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wolff to include the teaching of Serra in order to help in detecting conditions that may cause abnormal wear, noise and/or vibration in the braking system by finding the friction coefficient of a brake pad base on temperature.

Claim 4
Wolff discloses wherein calculating the actual parking braking force comprises: calculating the actual parking braking force based on a vehicle weight, the slope, and the pressurizing force (0105, 0108, 0054, 0100). Wolff fails to disclose that the calculating of the actual parking braking force is based on the determined friction coefficient of the brake pad. However, Wolff does disclose calculating the actual parking brake force based on other parameters (0105, 0108, 0054). Furthermore, Serra teaches calculating of the actual parking braking force is based on the determined friction coefficient of the brake pad (0085 In block 44, the control unit 2 determines the coefficient of friction (tim) based on the braking torque limit Tim).
	See prior art rejection of claim 2 for obviousness and reasons to combine.

Claim 8
Wolff discloses wherein the warning of the driver comprises: displaying a warning phrase on an instrument panel of a driver's seat or providing a warning sound to the driver's seat (0083 the system may also be configured to output an audible or visual warning to an operator to let the operator now that the anti-rollback control described herein will not function).

Claims 9, 11 and 12 are rejected under 35 USC 103 as being unpatentable over Wolff in view of Misumi and Serra, in further view of US20170282790 ("Pan").

Claim 9
Wolff discloses a method for warning sufficiency of a parking braking force comprising: 
operating, by a driver, a parking pedal or a parking lever (0049 depressing a brake pedal within an operator cab); wherein warning the driver of vehicle slip comprises
calculating, by the controller, an actual parking braking force based on a stroke sensing value, a vehicle weight, a slope where the vehicle is located, wherein a degree of manipulation of the parking pedal or the parking lever is measured as the stroke sensing value (0105, 0108, 0054, 0100);
calculating, by the controller, a required parking braking force is based on the vehicle weight and the slope (0105, 0108, 0054, 0100); and
determining, by the controller, whether the actual parking braking force is smaller than the parking braking force (0105, 0108, 0054, 0100).
Wolff fails to explicitly disclose wherein when the actual parking braking force or a recalculated actual parking braking force is smaller than the required parking braking force, an output signal is generated from the controller to warn the driver of a vehicle slip, wherein after warning the driver, the method further comprises: operating, by the driver, the parking pedal or the parking lever mounted on the vehicle again; recalculating, by the controller, the actual parking braking force; and  determining again, by the controller, whether the recalculated actual parking braking force is smaller than the required parking braking force to warn the driver of the vehicle slip again. However, Wolff does disclose determining, by the controller, whether the actual parking braking force is smaller than the required parking braking force and warning the operator of potential slipping of the vehicle (0083 system may also be configured to output an audible or visual warning to an operator to let the operator now that the anti-rollback control described herein will not function. This provides an operator with an alert that the drive system will not be able to apply the brakes and that manual action is necessary to prevent a rollback condition. This safeguard ensures that an operator is paying attention and alerts an operator that the automatic, anti-rollback features are disabled., 0105, 0108). Furthermore, Misumi teaches:
wherein when the actual parking braking force or a recalculated actual parking braking force is smaller than the required parking braking force, an output signal is generated from the controller, to warn the driver of a vehicle slip (0067 the electric brake control apparatus 22 determines, based on a signal of the load sensor 56, whether or not the current clamping force F.sub.c has become equal to or larger than the lower-limit clamping force A. If the current clamping force F.sub.c has become equal to or larger than the lower-limit clamping force A, the electric brake control apparatus 22 proceeds to S43. If the current clamping force F.sub.c is smaller than the lower-limit clamping force A, the electric brake control apparatus 22 proceeds to S41, issues a warning indicating that the braking force is insufficient), wherein after warning the driver, the method further comprises:
operating, by the driver, the parking pedal or the parking lever mounted on the vehicle again (0067, 0069),
recalculating, by the controller, the actual parking braking force (0067), and
determining again, by the controller, whether the recalculated actual parking braking force is smaller than the required parking braking force to warn the driver of the vehicle slip again (0067 the electric brake control apparatus 22 determines, based on a signal of the load sensor 56, whether or not the current clamping force F.sub.c has become equal to or larger than the lower-limit clamping force A. If the current clamping force F.sub.c has become equal to or larger than the lower-limit clamping force A, the electric brake control apparatus 22 proceeds to S43. If the current clamping force F.sub.c is smaller than the lower-limit clamping force A, the electric brake control apparatus 22 proceeds to S41, issues a warning indicating that the braking force is insufficient). 
	See prior art rejection of claim 1 for obviousness and reasons to combine.
	Additionally, Wolff fails to disclose calculating the actual parking braking force is based on a friction coefficient of the brake pad. However, Wolff does disclose measuring, by the controller, a degree of manipulation of the parking pedal or the parking lever as a stroke sensing value (0104). Furthermore, Serra teaches determining, by the controller, a friction coefficient of a brake pad mounted on the vehicle based on the temperature of the brake disk (0085 In block 44, the control unit 2 determines the coefficient of friction (tim) based on the braking torque limit Tim).
	See prior art rejection of claim 2 for obviousness and reasons to combine.
	Additionally, Wolff fails to disclose warning, by a controller, the driver of a vehicle slip; and operating a parking pedal or a parking lever again, by the driver. However, Wolff does disclose determining, by the controller, whether the actual parking braking force is smaller than the required parking braking force and warning the operator of potential slipping of the vehicle (0083 system may also be configured to output an audible or visual warning to an operator to let the operator now that the anti-rollback control described herein will not function. This provides an operator with an alert that the drive system will not be able to apply the brakes and that manual action is necessary to prevent a rollback condition. This safeguard ensures that an operator is paying attention and alerts an operator that the automatic, anti-rollback features are disabled., 0105, 0108). Furthermore, Pan teaches
warning, by a controller, the driver of a vehicle slip (0027 controller will warn of slip if parking braking force threshold is not exceeded); and 
operating a parking pedal or a parking lever again, by the driver (0029, Fig. 1).
Wolff and Pan both disclose systems of providing warnings in vehicle parking control systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wolff to include the teaching of Pan to help indicate the state of the vehicle in the event of a potential slip and enable better detection of vehicle conditions by incorporating the warning sounds or output.

Claim 11
Wolff fails to disclose wherein the method comprises: measuring the friction coefficient in advance based on a temperature of the brake pad through a number of experiments; and when a temperature of a brake disk is measured during an operation of the parking pedal or the parking lever, calculating the actual parking braking force by using the measured friction coefficient. However, Wolff does disclose measuring, by the controller, a degree of manipulation of the parking pedal or the parking lever as a stroke sensing value (0104). Furthermore, Serra teaches
measuring the friction coefficient in advance based on a temperature of the brake pad through a number of experiments (0084, 0085, 0089 u-jump test to detect variations towards larger values of u during braking applications…performed on the basis of time or on the basis of condition (for example, depending upon peripheral speed variations detected with increase braking pressure); and 
when a temperature of a brake disk is measured during an operation of the parking pedal or the parking lever, calculating the actual parking braking force by using the measured friction coefficient (0084 pad data…temperature…normal force).
See prior art rejection of claim 2 for obviousness and reasons to combine.

Claim 12
Wolff fails to disclose wherein the method comprises: measuring the friction coefficient in advance based on the temperature of the brake pad through the number of experiments; and calculating the required parking braking force by using the friction coefficient at a lowest temperature of the brake pad. However, Wolff does disclose measuring, by the controller, a degree of manipulation of the parking pedal or the parking lever as a stroke sensing value (0104). Furthermore, Serra teaches
measuring the friction coefficient in advance based on the temperature of the brake pad through the number of experiments (0084, 0085, 0089 u-jump test to detect variations towards larger values of u during braking applications…performed on the basis of time or on the basis of condition (for example, depending upon peripheral speed variations detected with increase braking pressure); and 
calculating the required parking braking force by using the friction coefficient at a lowest temperature of the brake pad (0069, 0081, 0084, 0085, 0089 u-jump test to detect variations towards larger values of u during braking applications…performed on the basis of time or on the basis of condition (for example, depending upon peripheral speed variations detected with increase braking pressure).
See prior art rejection of claim 2 for obviousness and reasons to combine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663